Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 1 of 13 - Page ID#:
                                    1013



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT
 CASEY RHOADES,                                    )
                                                   )
       Plaintiff,                                  )
                                                   )         Civil No. 3:19-cv-000019-GFVT-EBA
 V.                                                )
                                                   )
 JOHN TILLEY, et al.,                              )
                                                   )                MEMORANDUM
       Defendants.                                 )                  OPINION
                                                   )                     &
                                                   )                   ORDER
                                                   )

                                      ***    ***       ***   ***

       This matter is before the Court on Defendants John Tilley and James Erwins’ Motions for

Summary Judgment. [R.’s 49, 50.] Both Defendants seek to have all counts alleged against

them dismissed. For the reasons explained below, the Motions will be GRANTED.

                                                   I

       Since 2011, if the Kentucky Department of Corrections classified an offender as “close

security” or “maximum,” Ky. Rev. Stat. § 532.400(1)(b) allowed the Department to subject

offenders to one year of post-incarceration supervision after their sentence or parole expired.

Ky. Rev. Stat. § 532.400(1)(b) (2011). Plaintiff Casey Rhoades, who was classified as “close

security,” joined a group of inmates in a class action lawsuit challenging the constitutionality of

the Statute. [R.’s 50-1, 50-2.] The Franklin Circuit Court found the Statute unconstitutional and

issued a permanent injunction against the Department from further enforcement of the Statute.

The Circuit Court Judge further ordered the Department to release any prisoners being held

subject to the Statute. The Department appealed the ruling and sought an emergency stay of the
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 2 of 13 - Page ID#:
                                    1014



Order, but a Kentucky Court of Appeals declined to grant the stay on October 31, 2018. [R. 57-

2.] Within thirty minutes of receiving the Court of Appeals’ decision, Department employees

began the process of identifying and releasing those prisoners being held pursuant to Ky. Rev.

Stat. § 532.400(1)(b). [See R.’s 57-3. 57-4, 50-5.]

        In March of 2019, Plaintiff brought the present class-action suit against the former

Commissioner of the Kentucky Department of Corrections, James Erwin, Deputy Commissioner

Randy White, 1 and the Secretary of the Justice and Public Safety Cabinet, James Tilley. [R. 1.]

Plaintiff brings Eighth and Fourteenth Amendment claims, as well as state-law false

imprisonment claims against the Defendants related to the roughly twenty-seven hours in-

between the Court of Appeals’ Order and his subsequent release. [Id.]

                                                        A

        Summary judgment is appropriate where “the pleadings, discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact

and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c)(2); Celotex

Corp. v. Catrett, 477 U.S. 317, 323-25 (1986). “A genuine dispute exists on a material fact, and

thus summary judgment is improper, if the evidence shows ‘that a reasonable jury could return a

verdict for the nonmoving party.’” Olinger v. Corporation of the President of the Church, 521 F.

Supp. 2d 577, 582 (E.D. Ky. 2007) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986)). Stated otherwise, “[t]he mere existence of a scintilla of evidence in support of the

plaintiff’s position will be insufficient; there must be evidence on which the jury could



1
 In footnote 64 of his Response, Plaintiff explicitly abandoned all claims against Defendant Randy White. [See R.
57 at n. 64] (“While Rhoades named White as a defendant based on a good faith belief in his responsibility, after
conducting discovery, Rhoades no longer believes White was responsible for his overdetention and thus abandons
all claims against White”). Accordingly, the Court will dismiss Defendant White from the case.

                                                        2
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 3 of 13 - Page ID#:
                                    1015



reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

       The moving party has the initial burden of demonstrating the basis for its motion and

identifying the parts of the record that establish absence of a genuine issue of material fact. Chao

v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002). The movant may satisfy its burden by

showing “that there is an absence of evidence to support the non-moving party’s case.” Celotex,

477 U.S. at 325. Once the movant has satisfied its burden, the non-moving party must go beyond

the pleadings and come forward with specific facts demonstrating the existence of a genuine issue

for trial. Fed. R. Civ. P. 56; Hall Holding, 285 F.3d at 424 (citing Celotex, 477 U.S. at 324).

Moreover, “the nonmoving party must do more than show there is some metaphysical doubt as to

the material fact. It must present significant probative evidence in support of its opposition to

the motion for summary judgment.” Hall Holding, 285 F.3d at 424 (internal citations omitted).

       When applying the summary judgment standard, the Court must review the facts and

draw all reasonable inferences in favor of the non-moving party. Logan v. Denny’s, Inc., 259

F.3d 558, 566 (6th Cir. 2001) (citing Liberty Lobby, 477 U.S. at 255). However, the Court is

under no duty to “search the entire record to establish that it is bereft of a genuine issue of

material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). Rather, “the nonmoving party

has an affirmative duty to direct the court’s attention to those specific portions of the record upon

which it seeks to rely to create a genuine issue of material fact.” Id.

                                                  II

       Plaintiff brings a host of federal and state claims against the Defendants. The Court will

first address Plaintiff’s federal constitutional claims against the Defendants and then turn to the

state-law claims of false imprisonment.




                                                  3
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 4 of 13 - Page ID#:
                                    1016



                                                  A

       When invoked, “the doctrine of qualified immunity protects government officials ‘from

liability for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’ ” Pearson v. Callahan,

555 U.S. 223, 231 (2009). In evaluating claims of qualified immunity, courts generally apply a

two-step analysis. First, “[t]aken in a light most favorable to the party asserting the injury, do the

facts alleged show the officer's conduct violated a constitutional right.” Saucier v. Katz, 533

U.S. 194, 201 (2001). Second, the court asks whether the right at issue was “clearly

established.” Id. Finally, once a defendant has raised the defense, “the burden shifts to the

plaintiff, who must demonstrate both that the official violated a constitutional or statutory right,

and that the right was so clearly established at the time of the alleged violation ‘that every

reasonable official would have understood that what he [was] doing violate[d] that right.’ ”

Thomas v. Plummer, 489 F. App'x 116, 119 (6th Cir. 2012) (citing Ashcroft v. al-Kidd, 131 S.Ct.

2074, 2083 (2011) ).

       Plaintiff alleges various Constitutional violations pursuant to § 1983. “To state a claim

under § 1983, a plaintiff must allege [1] the violation of [2] a right secured by the Constitution

and laws of the United States, and must show [3] that the alleged violation was committed by a

person acting under color of state law.” Shorts v. Bartholomew, 255 F. App'x 46, 51 (6th Cir.

2007) (quoting West v. Atkins, 487 U.S. 42, 48, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988) ). As a

preliminary matter, there is no dispute that Defendants were officials of the state when detaining

Rhoades. The second element is met as well, “when a prisoner's sentence has expired, he is

entitled to release.” Shorts, 255 F. App'x at 52 (collecting cases); see also Jones v. Tilley, 764




                                                  4
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 5 of 13 - Page ID#:
                                    1017



Fed.Appx. 447, 449 (6th Cir. 2019). Accordingly, only the first element remains, whether or not

Defendants committed a violation.

        Plaintiff alleges that both Defendants were deliberately indifferent to his release date. [R.

1.] Further, he alleges that he is not bringing suit against the supervisors named under

respondeat superior, which is not permissible in § 1983 cases, but rather claims they also were

deliberately indifferent to his release date, which is a “stringent standard of fault,” requiring that

the supervisors knew their actions would lead to a constitutional right being violated. Shorts, 255

F. App'x at 53. In order to prove deliberate indifference, the plaintiff must:

        [1] first demonstrate that a prison official had knowledge of the prisoner's problem
        and thus of the risk that unwarranted punishment was being, or would be, inflicted.
        [2] Second, the plaintiff must show that the official either failed to act or took only
        ineffectual action under circumstances indicating that his or her response to the
        problem was a product of deliberate indifference to the prisoner's plight. [3] Finally,
        the plaintiff must demonstrate a causal connection between the official's response
        to the problem and the infliction of the unjustified detention.
Id. at 54.

                                                   1

        Both Defendants Tilley and Erwin move for summary judgment on Count I, arguing that

they are shielded by qualified immunity. In response, Mr. Rhoades asserts that both Tilley and

Erwin meet the deliberate indifference criteria and that the “breadth of knowledge and lack of

action is sufficient to establish a factual dispite that only a jury can decide.” [R. 57 at 16–17.]

                                                   a

        As an initial matter, Plaintiff has failed to establish that Defendant Erwin had any specific

knowledge about the KRS 532.400(1)(b) litigation, nor about the Kentucky Court of Appeals’

October 31, 2019 Order. Erwin’s deposition lends no proof to the Plaintiff that Erwin had any

                                                   5
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 6 of 13 - Page ID#:
                                    1018



knowledge of the litigation. [See R. 57-10.] Further, the Court agrees with Erwin that the

knowledge of Allison Brown, an attorney for the Office of the Commissioner for the Department

of Corrections, may not be imputed to Erwin. See Farmer v. Brennan, 511 U.S. 825, 840 –841

(1994) (“[T]he official must both be aware of facts from which the inference could be drawn that

a substantial risk of serious harm exists, and he must also draw that inference”); see also Watkins

v. City of Battle Creek, 273 F.3d 682, 686 (6th Cir. 2001). Consequently, Rhoades has failed to

satisfy the first prong of the Shorts analysis as it pertains to Erwin and Erwin is entitled to

judgment as a matter of law on Count I.

                                                  b

       The deliberate indifference claim alleged against Defendant Tilley, however, presents a

murkier question. In a February 10, 2021 deposition, Tilley gave the following testimony:

       [Question] … were you aware of litigation surrounding this statute while you were
       secretary? [Answer] Yeah. I was -- it seemed like it -- actually, there was some
       litigation that arose prior to my appointment, and I fully expected it. We talked
       openly in, probably -- if you went back and looked back at open committee
       meetings, or task force meetings, or implementation meetings, meaning, you know,
       we met to make sure the bill was being implemented. Afterward, we talked openly
       about the possibility that it would be eventually struck down as unconstitutional.
       Again, it was worrisome to me, and many of us talked openly about that.
       [Question] Do you recall that coming up when you were secretary? [Answer] … it
       did -- it did make its way into -- to our -- you know, to our meetings, and there was
       some discussions at one point along the way, yes, and we were not surprised that it
       was, you know, struck down.
[R. 57-10 at 7.]

Tilley’s deposition reveals that he knew of KRS 532.400(1)(b), worked on policy implementing

the statute, and had concerns regarding the legality of the statute. Tilley goes on to state that: (1)

he was only made aware of the specific litigation surrounding KRS 532.400(1)(b) when the

statute was struck down as unconstitutional in the Circuit Court; (2) that he received legal

                                                  6
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 7 of 13 - Page ID#:
                                    1019



updates from the “general counsel and the legal team” on a weekly basis; and (3) that he was

aware that the lower court’s ruling was upheld on appeal. 2 [R. 57-10 at 8.] The fact that Tilley

knew of the KRS 532.400(1)(b) litigation inbetween the Circuit Court’s ruling and the Court of

Appeals’ affirmation shows that he had knowledge of the risk of potential unwarranted

detentions.

           Plaintiff’s argument, however, is unpersuasive against the backdrop of the second and

third Shorts factors. Deliberate indifference requires proof that Tilley “disregarded a known or

obvious consequence of his action [or inaction].” Board of Comm'rs of Bryan County v. Brown,

520 U.S. 397, 410, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997) (internal quotation marks omitted).

For example, a failure to act or to take ineffectual action can been shown where a prison official

was put on notice and simply refused to investigate a prisoner’s claim of sentence

miscalculation, 3 and where a prisoner is improperly held past the completion of his sentence due

to a prison records officer’s failure to rectify a known issue. Sample v. Diecks, 885 F.2d 1099,

1102–03 (3d Cir. 1989). The abovementioned cases offer straightforward examples of how a

prison official, such as a parole board official or a prison records official, may be considered

deliberately indifferent in the course of their job duties. Plaintiff’s allegations, however, fail to

show how Tilley was similarly deliberately indifferent. Tilley’s deposition makes clear that his

job duties did not include personally effectuating the release of offenders from custody, nor

supervising the staff of the office that was tasked with such duties. [R. 57-10 at 9–17.] Plaintiff

has not offered proof of how his over-detention was a known or obvious consequence of Tilley’s

oversight or lack thereof. Although Tilley may have had knowledge of the KRS 532.400(1)(b)


2
  Tilley mistakenly believed that the Circuit Court opinion was upheld by the Kentucky Supreme Court as opposed
to the Kentucky Court of Appeals. This discrepancy is of no consequence to this Court’s opinion. [R. 57-10 at 8.]
3
    Moore v. Tartler, 986 F.2d 682, 686 (3d Cir. 1993); Haygood v. Younger, 769 F.2d 1350, 1354 (9th Cir. 1985)

                                                          7
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 8 of 13 - Page ID#:
                                    1020



litigation, Plaintiff has not offered sufficient proof to satisfy the second or third factors of the

Shorts analysis. Consequently, Tilley is likewise entitled to summary judgment as to Count I.

                                                   B

        In Count II, Plaintiff alleges that “Defendants’ procedures, or lack of procedures, for

decreasing the risk of erroneous detention posed a significant risk to Rhoades[’] … liberty

interest.” [R. 1 at 6.] Specifically, Plaintiff alleges that despite the Kentucky Court of Appeals’

Order, Defendants failed to provide him a hearing regarding his detention and refused to release

him. [Id. at 5.] To the extent that Plaintiff seeks to make allegations regarding the policies of the

Kentucky Department of Corrections, Plaintiff has not alleged, with particularity, facts that

demonstrate what, if anything, either Tilley or Erwin have done to violate his Fourteenth

Amendment rights. Further, as both Defendants note, Plaintiff has sued Tilley and Erwin in their

personal capacities and any procedures for decreasing the risk for erroneous detention would

have to be adopted by the Department, not either Defendant in their individual capacities. See

Shorts, 255 F. App’x at 58–59 (noting that an official-capacity claim is proper for failing to

implement a required policy or process).

        Plaintiff’s assertion that he was denied a hearing regarding his confinement after the

October 31, 2018 Court of Appeals Order is meritless. As the record before the Court shows, the

Department of Corrections began the process of releasing Plaintiff within thirty minutes of the

Case Manager emailing the Court of Appeals’ Order to the Department’s attorney, Ms. Brown.

[R. 49-2 at 4–5.] Further, it would not have been the role of either Tilley or Erwin to process the

request for such an administrative hearing had one been submitted. [R. 49-6 at 5.] Accordingly,

both Tilley and Erwin are entitled to summary judgment on Count II.



                                                   8
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 9 of 13 - Page ID#:
                                    1021



                                                C

       In Count III, Plaintiff makes a series of allegations against both Defendants Tilley and

Erwin. [R. 1 at 7.] Plaintiff claims that Defendant Tilley: (1) “encouraged Defendant Erwin’s

and White’s deliberate indifference, in that he officially authorized, approved, or knowingly

went along with his subordinates’ unconstitutional conduct”; and (2) “knowingly refused to

terminate a series of acts by Defendants Erwin and White, which he knew or reasonably should

have known would cause his subordinates to be deliberately indifferent.” [Id.] Plaintiff then

goes on to make identical claims against Erwin as it relates to Erwin’s subordinate, former-

Defendant White. [Id.] These claims are easy to resolve, as this Court has already determined

that neither Tilley nor Erwin acted with deliberate indifference. Further, Plaintiff abandoned his

claims against Erwin’s subordinate, Randy White. See Jones v. Clark Cnty., Kentucky, 959 F.3d

748, 761 (6th Cir. 2020) (“A prerequisite of supervisory liability under § 1983 is unconstitutional

conduct by a subordinate of the supervisor”). Consequently, both Defendants Erwin and Tilley

are entitled to summary judgment as to Count III.

                                                D

       Lastly, Plaintiff alleges state law false-imprisonment claims against both Tilley and

Erwin in their personal capacities. [R. 1 at 8.] In the State of Kentucky, false imprisonment is

defined as being “any deprivation of the liberty of one person by another or detention for

however short a time without such person’s consent and against his will, whether done by actual

violence, threats, or otherwise.” McDonald’s Corp. v. Ogborn, 309 S.W.3d 274, 288 (Ky. App.

2009) (quoting Grayson Variety Store, Inc. v. Shaffer, 402 S.W.2d 424, 425 (Ky. App. 1977)).

       As an initial matter, Count IV in Plaintiff’s complaint embodies the kind of conclusory

allegations that Iqbal and Twombly condemned and thus told us to ignore when evaluating a

                                                9
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 10 of 13 - Page ID#:
                                    1022



complaint’s sufficiency. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (Plaintiffs need not provide “detailed factual

allegations,” but must advance “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation,” or “a formulaic recitation of the elements of a cause of action”). In their discretion,

the Defendants decided to forego the motion to dismiss stage. The Court need not dismiss Count

IV based on the insufficiency of the pleadings, however, as the false imprisonment claims fail as

a matter of law.

                                                  1

       As discussed supra at page 5, Plaintiff has failed to establish that Defendant Erwin had

any specific knowledge about the KRS 532.400(1)(b) litigation, nor about the Kentucky Court of

Appeals’ October 31, 2019 Order. Erwin’s deposition lends no proof to the Plaintiff that Erwin

had any knowledge of the litigation. [See R. 57-10.] Nor may Attorney Allison Brown’s

knowledge of the litigation or the October 31, 2019 Order be imputed to Erwin. False

imprisonment requires either “intentional restraint or willful detention or interference” and

Plaintiff has failed to offer any proof that either: (1) Erwin was aware of the litigation or October

31, 2019 Order; or (2) that Erwin personally imprisoned Plaintiff. Consequently, Plaintiff has

not offered any proof that Erwin had any personal involvement or awareness of Plaintiff’s

incarceration. See Shorts, 255 F. App’x at 58–59 (Finding that a claim of holding a prisoner

beyond the term of his sentence against a sheriff, in his personal capacity, was without merit

where there was no evidence that the sheriff had any personal involvement in holding the

prisoner in custody, or was even aware that he was in custody). Erwin is entitled to summary

judgment on Count IV.




                                                 10
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 11 of 13 - Page ID#:
                                    1023



                                                  2

       Tilley’s awareness, once again, changes the analysis but ultimately leads us to the same

result. As stated supra at pages 5–6, Tilley’s deposition shows that he likely knew of the KRS

532.400(1)(b) litigation in-between the Circuit Court’s ruling and the Court of Appeals’

affirmation. Thus, Tilley had knowledge of the risk of potential unwarranted detentions.

Plaintiff’s false imprisonment claim fails, however, where Tilley’s qualified immunity begins.

When sued in their individual capacities, qualified official immunity protects public officers

from damages liability for good faith judgment calls made in a legally uncertain environment.

Yanero v. Davis, 65 S.W.3d 510, 522 (Ky. 2001). The standard for applying qualified official

immunity is set out as follows:

       Qualified official immunity (what officers enjoy when sued in their individual,
       rather than official, capacities) applies to negligent performance by a public officer
       or employee of (1) discretionary acts or functions, i.e., those involving the exercise
       of discretion and judgment, or personal deliberation, decision, and judgment; (2) in
       good faith; and (3) within the scope of the employee's authority.
Id.

The “good faith” requirement is more accurately interpreted as a presumption that the official

was, in fact, acting in good faith absent evidence of bad faith. Rowan County v. Sloas, 201

S.W.3d 469, 475 (Ky. 2006). “Once the officer or employee has shown prima-facie that the act

was performed within the scope of his/her discretionary authority, the burden shifts to the

plaintiff to establish by direct or circumstantial evidence that the discretionary act was not

performed in good faith.” Yanero, 65 S.W.3d at 523; see also Sloas, 201 S.W.3d at 475. First,

Plaintiff has failed to show that it was either Tilley’s job duties to personally effectuate the

release of offenders from custody, or that he directly supervised the staff of the office that was

tasked with such duties. In fact, Tilley denies such duties in his deposition. [See R. 57-10 at 23–

                                                  11
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 12 of 13 - Page ID#:
                                    1024



24.] Even if Plaintiff had shown that Tilley’s decisions as an official led to a delay in Plaintiff’s

release, Plaintiff has not shown any evidence nor even alleged that Tilley “willfully or

maliciously intended to harm the plaintiff or acted with a corrupt motive ….” Sloas, 201 S.W.3d

at 475. Consequently, even if Plaintiff had sufficiently plead his claim of false imprisonment,

Tilley is protected by qualified immunity for the state-law claims. Accordingly, Tilley is entitled

to summary judgment as to Count IV.

                                                 III

    Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as follows:

   1. Defendant John Tilley’s Motion for Summary Judgment [R. 49] is GRANTED as to

       Counts 1–4;

   2. Defendant James Erwin’s Motion for Summary Judgment [R. 50] is GRANTED as to

       Counts 1–4;

   3. All claims against Defendant Randy White are considered ABANDONED and

       Defendant White is DISMISSED as a party to this action;

   4. All pending motions are DENIED as MOOT;

   5. This case is STRICKEN from the Court’s active docket; and

   6. The Court will enter an appropriate Judgment.




                                                 12
Case: 3:19-cv-00019-GFVT-EBA Doc #: 64 Filed: 08/25/21 Page: 13 of 13 - Page ID#:
                                    1025



      This the 24th day of August, 2021.




                                           13
